 4:20-cr-03106-JMG-CRZ Doc # 87 Filed: 08/26/21 Page 1 of 1 - Page ID # 259




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20-CR-3106

vs.
                                                            ORDER
JERAH S. STOVALL,

                  Defendant.


      IT IS ORDERED:


      1.   For the reasons stated in filing 85, the defendant's motion
           for leave (filing 86) is denied.


      2.   The Clerk of the Court shall provide a copy of this order and
           a copy of filing 85 to the defendant at the address found in
           filing 86.


      Dated this 26rd day of August, 2021.


                                              BY THE COURT:



                                              John M. Gerrard
                                              United States District Judge
